NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5542-181
                                                                   A-0199-19

HOLIDAY CITY HOMEOWNERS
CORPORATION,

          Plaintiff-Respondent,

v.

SCOTT KERICO,

          Defendant-Appellant,

and

TOWNSHIP OF BERKELEY,

     Defendant-Respondent.
_____________________________

HOLIDAY CITY HOMEOWNERS
CORPORATION,

          Plaintiff-Appellant,

v.

SCOTT KERICO and

1
     These are back-to-back appeals consolidated for the purpose of this opinion.
TOWNSHIP OF BERKELEY,

     Defendants-Respondents.
_____________________________

         Argued October 13, 2020 – Decided September 7, 2021

         Before Judges Hoffman, Suter, and Smith.

         On appeal from the Superior Court of New Jersey,
         Chancery Division, Ocean County, Docket No.
         C-000074-18.

         Lauren M. Dooley argued the cause for appellant Scott
         Kerico in A-5542-18 and respondent Scott Kerico in A-
         0199-19 (Novins, York & Jacobus, PA, attorneys;
         Lauren M. Dooley, on the briefs).

         Paul Leodori argued the cause for respondent Holiday
         City Homeowners Corporation in A-5542-18 and
         appellant Holiday City Homeowners Corporation in A-
         0199-19 (Paul Leodori, attorney; Amy Huber, on the
         briefs).

         Michael S. Nagurka argued the cause for respondent
         Township of Berkeley (Rothstein, Mandell, Strohm,
         Halm & Cipriani, attorneys, join in the briefs of
         respondent Holiday City Homeowners Corporation in
         A-5542-18).

         Barry S. Goodman argued the cause for amicus curiae
         New Jersey Realtors in A-5542-18 (Greenbaum, Rowe,
         Smith & Davis, LLP, attorneys; Barry S. Goodman, of
         counsel and on the brief; Cameryn J. Hinton, on the
         brief).

PER CURIAM


                                                                 A-5542-18
                                  2
        In A-5542-18, defendant Scott Kerico appeals the August 1, 2019 order

awarding a judgment against him for unpaid homeowner assessments and unpaid

capital contribution maintenance fees following the denial of his motion for

summary judgment. At the time, he owned two properties in the Holiday City

development in Berkeley Township.              In A-0199-19, plaintiff Holiday City

Homeowners Corporation (Holiday City) appeals the portion of the August 1,

2019 order that denied its request for attorney's fees and costs.

        We affirm the August 1, 2019 order denying Holiday City's request for

attorney's fees. We otherwise dismiss these appeals as moot.

                                      I.

        We glean the facts from the parties' summary judgment motions. Holiday

City is a non-profit age-restricted community organized under N.J.S.A. 15A:1-

1(a).    Defendant is a real estate broker who was fifty-three years old in

November 2017, when he purchased two properties in Holiday City at a sheriff's

sale. He purchased the properties to rehabilitate and resell them to persons who

are fifty-five or older. Defendant did not intend to reside in either property. At

oral argument in these appeals, counsel for Holiday City advised us that both

properties have been sold.




                                                                             A-5542-18
                                           3
       Holiday City is governed by a Board of Directors (Board) pursuant to a

Declaration of Covenants and Restrictions (Declaration) and other governing

documents. Article X of the Declaration provides that "[n]o [owner] as defined

in this [Declaration] shall be less than 55 years of age[,]" although there are

exceptions. For married couples, only one owner is required to be fifty-five. If

an owner dies and his or her heirs do not meet the age restriction, the heirs can

own the property but not occupy it until they reach fifty-five. Section four of

the Declaration requires unit owners to advise the Board in advance if the

property is to be sold, providing evidence the buyer will meet the age

requirements. Property owners are required to pay an annual assessment as fixed

by the Board. There are sanctions for non-payment and if a dispute is litigated.

       Holiday City advised defendant in December 2017, and again in February

2018, that there were unpaid assessments for the properties. 2 Because defendant

was not fifty-five years old and could not own property in Holiday City, it

offered him a consent agreement that would allow him to sell the properties

within a reasonable time to persons who met the age requirements.           This

agreement was a "special accommodation" to defendant to permit him to



2
    At oral argument, counsel for Holiday City advised these have been paid.


                                                                           A-5542-18
                                        4
rehabilitate the properties and then sell them. He was required to pay a $5000

security deposit and all unpaid assessments. The parties were not able to reach

an agreement on the terms.

        On April 6, 2018, Holiday City filed a two-count complaint in the

Chancery Division against defendant and the Township of Berkeley (Berkeley).

Count One requested a declaratory judgment that defendant violated Holiday

City's governing documents because he was the record owner of two properties

within the development and was not fifty-five years old. It sought a declaration

that various statutes, a local ordinance, and federal laws and regulations were

violated. The complaint alleged Holiday City 3 does not allow any person under

fifty-five to purchase a home within its community, and that this restriction was

approved in 1977 by the Department of Community Affairs and by Berkeley

Township. The age restriction was implemented "as a way to demonstrate [the]

community's intent to operate as housing for persons fifty-five years of age or

older in accordance with 24 C.F.R. §100.306."

        Count Two sought specific performance requiring defendant to transfer

the properties to persons aged fifty-five or older "as soon as practicable." If not,




3
    The complaint alleges that ten other communities have similar restrictions.
                                                                              A-5542-18
                                         5
Holiday City requested its appointment as attorney-in-fact to transfer title.

Holiday City requested an award of attorney's fees and costs.

      Defendant filed an answer and counterclaim seeking a declaration that his

ownership was not in violation of the law, and that plaintiff was not entitled to

attorney's fees. Defendant alleged in his counterclaim that he purchased, fully

renovated and listed both properties for sale. He claimed he "never intend[ed]

on occupying the [p]roperties."         Holiday City filed an answer to the

counterclaim. Berkeley filed an answer to the complaint.

      Holiday City and defendant both filed motions for summary judgment.

Following oral argument on March 29, 2019, the trial court granted summary

judgment to Holiday City, concluding that "the governing documents require

ownership to be over [fifty-five], that there's nothing in the Rules that . . .

requires that the plaintiff open ownership up to those people that are under [fifty-

five] . . . ." The order provided defendant did not have standing because he

owed maintenance fees and a capital contribution fee. It found defendant's

ownership was in violation of the Declaration, the Retirement Community Full

Disclosure Act, N.J.S.A. 45:22A-2, the Municipal Land Use Law, N.J.S.A.

40:55D-1 to -163, Berkeley Township Ordinance § 35-101.1, 42 U.S.C. § 3601,

and 4 C.F.R. § 100.306 because he purchased the property when he was not yet


                                                                              A-5542-18
                                         6
fifty-five. The order required defendant to transfer title of the property to

someone fifty-five or older as soon as practicable. In a separate order on the

same date, the trial court denied defendant's motion for summary judgment.

      Shortly after, Holiday City filed a motion seeking attorney's fees and

costs, and a judgment for unpaid maintenance assessments and capital

contribution fees. The motion, which defendant opposed, was supported by a

certification from Holiday City's counsel requesting $20,587.37 in attorney's

fees and costs for the litigation.

      On August 1, 2019, the trial court entered a judgment against defendant

for $700.34 in assessments and $500 in administrative fees relative to the two

properties. However, it denied Holiday City's application for more than $20,000

in attorney's fees, finding Holiday City "never accepted or understood the

defendant to be a shareholder." The court found defendant's arguments were not

frivolous because certain regulations "created a substantial issue that has been

undecided by the courts up until this point." Holiday City also did not serve the

notice required by Rule 1:4-8 for frivolous claims.

      Defendant appealed the August 1, 2019 order under A-5542-18. Holiday

City appealed the portion of the August 1, 2019 order that denied its request for

attorney's fees and costs under A-0199-19.


                                                                           A-5542-18
                                       7
In A-5542-18, defendant raises these issues:

      POINT I

      KERICO IS NOT IN VIOLATION OF THE
      RETIREMENT COMMUNITY FULL DISCLOSURE
      ACT, N.J.S.A. 45:22A-l [to -56] ("RCFDA")
      RELATIVE    TO   HIS   ACQUISITION   AND
      OWNERSHIP OF THE PROPERTIES.

      POINT II

      KERICO IS NOT IN VIOLATION OF BERKELEY
      TOWNSHIP ORDINANCE 35-101 OR MUNICIPAL
      LAND USE LAW, N.J.S.A. 40:55D-l [to -163]
      RELATIVE   TO   HIS   ACQUISITION   AND
      OWNERSHIP OF THE PROPERTIES.

      POINT III

      KERICO IS NOT IN VIOLATION OF THE FAIR
      HOUSING ACT OR THE HOUSING FOR OLDER
      PERSONS ACT RELATIVE TO HIS ACQUISITION
      AND OWNERSHIP OF THE PROPERTIES.

      POINT IV
      A RESTRICTION ON KERICO'S ACQUISITION
      AND OWNERSHIP OF THE PROPERTIES IS A
      VIOLATION   OF  THE   LAW    AGAINST
      DISCRIMINATION.

In A-0199-19, Holiday City raises these issues:

      I. KERICO LACKS STANDING TO EITHER
      AMEND OR CHALLENGE HOLIDAY CITY'S
      GOVERNING DOCUMENTS SINCE HE WAS NOT
      A BONAFIDE PURCHASER, NOT AN OWNER
      PURSUANT TO HOLIDAY CITY'S GOVERNING

                                                  A-5542-18
                                8
DOCUMENTS, AND SIMPLY REFUSED TO PAY
THE ASSESSMENTS AND FEES DUE TO
HOLIDAY CITY RELATIVE TO THE PROPERTY
WHICH RENDERED KERICO'S DEFENSE TO BE
FRIVOLOUS ENTITLING HOLIDAY CITY AN
AWARD OF ATTORNEYS' FEES AND COSTS
PURSUANT TO N.J.S.A. 2A:15-59.1 AND THE
GOVERNING DOCUMENTS.

II. KERICO'S PURCHASE OF THE PROPERTY
VIOLATED HOLIDAY CITY'S GOVERNING
DOCUMENTS, THE RETIREMENT COMMUNITY
FULL DISCLOSURE ACT, N.J.S.A. 45:22A-1 [to -
56], MUNICIPAL LAND USE LAW, N.J.S.A. 40:55D-
1 [to -163], BERKELEY TOWNSHIP ORDINANCE
35-101.1,    FEDERAL   REGULATIONS       AND
FEDERAL LAW WHICH RENDERED KERICO'S
DEFENSE TO BE FRIVOLOUS ENTITLING
HOLIDAY CITY TO AN AWARD OF ATTORNEYS'
FEES AND COSTS PURSUANT TO N.J.S.A. 2A:15-
59.1 AND THE GOVERNING DOCUMENTS.

III.  KERICO FORCED HOLIDAY CITY TO
INITIATE THIS LITIGATION BY VIOLATING THE
RETIREMENT COMMUNITY FULL DISCLOSURE
ACT, N.J.S.A. 45:22A-1 [to -56], BERKELEY
TOWNSHIP ORDINANCE 35-101.1, MUNICIPAL
LAND USE LAW, N.J.S.A. 40:55D-1 [to -163], THE
HOUSING FOR OLDER PERSONS ACT, 42 U.S.C.
3601 ET SEQ. AND HOLIDAY CITY'S GOVERNING
DOCUMENTS WHICH RENDERED KERICO'S
DEFENSE TO BE FRIVOLOUS ENTITLEING [SIC]
HOLIDAY CITY TO AN AWARD OF ATTORNEYS'
FEES AND COSTS PURSUANT TO N.J.S.A. 2A:15-
59.1 AND THE GOVERNING DOCUMENTS.

IV. KERICO'S DEFENSE HAS NO REASONABLE
BASIS IN THE RECORD, IN LAW OR IN EQUITY

                                                 A-5542-18
                      9
               AND HOLIDAY CITY IS ENTITLED TO RECOVER
               ALL ATTORNEYS' FEES AND COSTS UNDER THE
               FRIVOLOUS CLAIM ACT, N.J.S.A. 2A:15-59.1.

                                       II.

         We first address the issues in A-5542-18. We review a court's grant of

summary judgment de novo, applying the same standard as the trial court.

Conley v. Guerrero, 228 N.J. 339, 346 (2017). Summary judgment must be

granted if "the pleadings, depositions, answers to interrogatories and admissions

on file, together with the affidavits, if any, show that there is no genuine issue

as to any material fact challenged and that the moving party is entitled to a

judgment or order as a matter of law." Templo Fuente De Vida Corp. v. Nat'l

Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016) (quoting R. 4:46-

2(c)).

         In A-5542-18, defendant argues the trial court erred by granting summary

judgment to plaintiff because none of the statutes or other authorities cited

require ownership in an age-restricted community to be limited to persons who

are fifty-five or older. Defendant argues that Holiday City's restriction on

ownership violates the prohibition against familial status discrimination under

the Law Against Discrimination (LAD), N.J.S.A. 10:5-1 to -49, and the federal

Fair Housing Act (FHA), 42 U.S.C. §§ 3601 to 3619. However, Holiday City


                                                                            A-5542-18
                                        10
contends defendant does not have standing to challenge the Declaration

requiring owners to be fifty-five or older because he failed to appeal the trial

court's order of March 29, 2019. Holiday City also argues defendant had nothing

to lose in this litigation. It notes defendant did not appeal the August 1, 2019

order that he owed maintenance assessments and capital contributions and thus,

lacked standing on that basis.

      Standing is "a threshold justiciability requirement . . . [which] must be

determined before a court may proceed to consider the substantive merits of the

case." Watkins v. Resorts Int'l Hotel & Casino, 124 N.J. 398, 424 (1991).

Standing is to be measured by an adverse litigant's "stake in the outcome of the

case." See Jersey Shore Med. Ctr.-Fitkin Hosp. v. Est. of Baum, 84 N.J. 137,

144 (1980).

      The March 29, 2019 order was interlocutory because it did not decide the

amount of the outstanding assessments nor attorney's fees. Defendant appealed

the August 1, 2019 order and referred therein to the March 29, 2019 order. The

March 29, 2019 order included several paragraphs that found defendant did not

have standing to challenge the age fifty-five requirement.

      We disagree with those portions of the orders that determined defendant

did not have standing. Defendant had a sufficient stake in the outcome of this


                                                                          A-5542-18
                                      11
case, since Holiday City's claims for relief were adverse to his purchase and

ownership rights of the properties. In fact, the March 29, 2019 order required

defendant to transfer the ownership of these properties to persons who are fifty -

five years of age or older without apparent compensation. Plainly, litigation

requiring defendant to transfer property gave defendant a direct outcome in this

case.    Holiday City's argument about waiver is lacking sufficient merit to

warrant discussion. R. 2:11-3(e)(1)(E).

        Holiday City, a common interest housing subdivision, is managed by its

homeowners' association through privately created governing documents. See

Cape May Harbor Vill. & Yacht Club Ass'n, Inc. v. Sbraga, 421 N.J. Super. 56,

70 (App. Div. 2011) (providing that "[h]omeowners' associations in common

interest developments (as opposed to condominiums) do not arise out of a

statute" (quoting Highland Lakes Country Club & Cmty. Ass'n v. Franzino, 186

N.J. 99, 110 (2006))). The covenants that form these associations "include

restrictions and conditions that run with the land and bind all current and future

property owners." Ibid.

        Article X of Holiday City's Declarations includes a restrictive covenant

that prohibits anyone who is younger than fifty-five from purchasing one of the

properties in the development.      In this litigation, Holiday City seeks an


                                                                            A-5542-18
                                       12
affirmative declaration that the governing documents that prevent sale to

someone under fifty-five are in conformity with various statutes and a local

ordinance. Defendant filed a counterclaim seeking the reverse declaration.

      "It is firmly established that the policy of the law is against the imposition

of restrictions upon the use and enjoyment of land and such restrictions are to

be strictly construed." Hammett v. Rosensohn, 46 N.J. Super. 527, 535 (App.

Div. 1957). The issues raised here implicate a number of statutes, regulations

and an ordinance.

      The federal Fair Housing Act prohibits discrimination in housing based

on race, color, religion, sex, national origin, or familial status. 42 U.S.C. §

3604(a); see Phillips v. Hunter Trails Cmty. Ass'n, 685 F.2d 184, 189-90 (7th

Cir. 1982) (finding a violation of the FHA where an association used a right of

first refusal to discriminate on the basis of race); Wolinsky v. Kadison, 114 Ill.

App. 3d 527, 535 (Ill. App. Ct. 1983) (holding that a right of first refusal violates

the FHA when used against a prospective purchaser because of his or her race,

religion, sex, sexual preference, marital status or national origin). Age is not

one of the enumerated criteria. "Familial status" is defined as "one or more

individuals (who have not attained the age of [eighteen] years) being domiciled




                                                                               A-5542-18
                                        13
with . . . a parent or another person having legal custody of such individual or

individuals . . . ." 42 U.S.C. § 3602(k)(1).

      In 1995, Congress passed amendments to the FHA that broadened

opportunities for adult communities through the Housing for Older Persons A ct

(HOPA), 42 U.S.C. § 3607. Recognizing "the particular needs of older people

to live among their peers in age-restricted communities," H.R. Rep. No. 104-9,

at 3 (1995), Congress specifically exempted housing communities that qualify

as "housing for older persons" from the provisions of the FHA regarding familial

status.   42 U.S.C. § 3607.     The private club exemption contained in 42

U.S.C. § 3607(b) provides in relevant part:


                   (1) Nothing in this title limits the applicability of
                   any reasonable local, State, or Federal
                   restrictions regarding the maximum number of
                   occupants permitted to occupy a dwelling. Nor
                   does any provision in this title regarding familial
                   status apply with respect to housing for older
                   persons.

                   (2) As used in this section, “housing for older
                   persons” means housing—

                         ....

                         (C) intended and operated for occupancy
                         by persons 55 years of age or older, and—



                                                                           A-5542-18
                                        14
                               (i) at least 80 percent of the occupied
                               units are occupied by at least one
                               person who is 55 years of age or
                               older;

                                     ....

                  [42 U.S.C. § 3607(b).]

      Communities claiming the exemption must establish age verification

procedures. 24 C.F.R. § 100.307. Holiday City argues that its restriction on

who can buy property in the community is one of the means of showing that this

is an age restricted community.

      Berkeley Township has an ordinance addressing planned residential

retirement communities, defining them as a community where

            the land shall be restricted by bylaws, rules, regulations
            and restrictions of record, and services for the benefit
            of permanent residents of communities which require
            that residents comply with the provisions, stipulations
            and restrictions regarding senior communities allowing
            occupancy of units by persons [fifty-five] years of age
            or older, as contained in the Federal Fair Housing Act,
            as amended in 1988.

            [Township of Berkeley, N.J. Ordinance, ch. 35, art. XI,
            § 101.1. (emphasis added).]

In these appeals, Berkeley supports Holiday City's argument that only persons

fifty-five or older can own or occupy a unit within Holiday City.

      Under LAD, it is considered a discriminatory practice:

                                                                         A-5542-18
                                       15
            [f]or the owner, lessee, sublessee, assignee or managing
            agent of, or other person having the right of ownership
            or possession of or the right to sell, rent, lease, assign,
            or sublease any real property or part or portion thereof,
            or any agent or employee of any of these:

                  (1) To refuse to sell, rent, lease, assign, or
                  sublease or otherwise to deny to or withhold from
                  any person or group of persons any real property
                  or part or portion thereof because of race, creed,
                  color, national origin, ancestry, marital status,
                  civil union status, domestic partnership status,
                  pregnancy or breastfeeding, sex, gender identity
                  or expression, affectional or sexual orientation,
                  familial status, disability, liability for service in
                  the Armed Forces of the United States,
                  nationality, or source of lawful income used for
                  rental or mortgage payments;

            [N.J.S.A. 10:5-12(g)(1) (emphasis added).]

      The Division on Civil Rights (DCR) recently promulgated a regulation

addressing familial status discrimination. Under that regulation:

            (a) The provisions regarding familial status in the Law
            Against Discrimination do not apply to housing that
            satisfies the requirements of N.J.A.C. 13:15-1.3, 1.4, or
            1.5 [age-restricted communities]. Nothing in the
            requirements of N.J.A.C. 13:15-1.3, 1.4 or 1.5 shall be
            construed to restrict the age of any purchaser or grantee
            of housing who does not reside in, or intend to reside
            in, such housing.

            [N.J.A.C. 13:15-1.2(a).]

In explaining the amendment of these regulations, the DCR wrote:


                                                                          A-5542-18
                                       16
            DCR agrees that the LAD's definitions of housing for
            older persons address only the ages of the occupants of
            any housing, and do not address the ages of the non-
            occupant owners of such housing. Accordingly, as
            adopted, DCR has added clarifying language to
            N.J.A.C. 13:15-1.2(a) to prevent any inaccurate
            interpretation of the LAD or the rule.

            [51 N.J.R. 216(a) (2019).]

The regulation was adopted after defendant purchased the property and after this

complaint was filed.

      "An issue is considered 'moot when our decision . . . can have no practical

effect on the existing controversy.'" Wisniewski v. Murphy, 454 N.J. Super.

508, 518 (App. Div. 2018) (citations omitted). Mootness may occur because the

controversy lacked "concreteness from the outset" or it may result "by reason of

developments subsequent to the filing of suit . . . ." Ibid. (quoting State v.

Davila, 443 N.J. Super. 577, 584 (App. Div. 2016)). We do not "resolve issues

that have become moot due to the passage of time or intervening events." Ibid.

      There are limited instances when we might choose to resolve an issue that

is moot. We may elect to do so "where the underlying issue is one of substantial

importance, likely to reoccur but capable of evading review." Ibid. (quoting

Zirger v. Gen. Accident Ins. Co., 144 N.J. 327, 330 (1996)). We may also do so

where there is "an important matter of public interest." Ibid. (citing Reilly v.


                                                                           A-5542-18
                                      17
AAA Mid-Atl. Ins. Co. of N.J., 194 N.J. 474, 484 (2008)). In such cases, "there

must be an 'issue of great public importance compelling definitive resolution

despite mootness[.]'" Ibid. (alteration in original) (quoting Oxfeld v. N.J. State

Bd. of Educ., 68 N.J. 301, 303 (1975)).

      The parties seek a ruling about whether defendant can own property within

Holiday City in light of its governing documents, but the issue is moot.

Defendant no longer owns either of the properties in Holiday City. He now is

fifty-five years of age or older, and the restriction on his ownership of property

in this development cannot reoccur. Although the parties might argue the issues

raised here are of public importance, we decline the opportunity to decide them

because we do not know what the parties will do considering the DCR's

regulation. None of the parties has addressed familial status discrimination; it

is that which is listed in the FHA and other statutes, not "age." None of the

parties addressed the constitutional issues involving the inability to alienate

property. We are mindful other communities may be affected. Considering

these concerns, we decline to address the ownership issue, which is moot

between the present parties.

      That said, we affirm the trial court's order denying attorney's fees and

costs to Holiday City. The assessment of attorney's fees is an issue left to the


                                                                            A-5542-18
                                       18
sound discretion of the trial court. Tannen v. Tannen, 416 N.J. Super. 248, 285

(App. Div. 2010). It is reviewed under an abuse of discretion standard. Packard-

Bamberger & Co. v. Collier, 167 N.J. 427, 443-44 (2001). An award of fees,

generally, is not disturbed unless the award was "so wide of the mark as to

constitute a mistaken exercise of discretion." Chestone v. Chestone, 322 N.J.

Super. 250, 258 (App. Div. 1999). "[A]buse of discretion is demonstrated if the

discretionary act was not premised upon consideration of all relevant factors,

was based upon consideration of irrelevant or inappropriate factors, or amounts

to a clear error in judgment." Masone v. Levine, 382 N.J. Super. 181, 193 (App.

Div. 2005) (citing Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571 (2002)).

      In this case, the trial court declined to award attorney's fees to Holiday

City. The issues raised in this litigation were not frivolous. Although moot in

this context, it does not appear the issues have been resolved previously.

Holiday City failed to send the required notice to defendant that it would

consider his defenses to be frivolous. Holiday City never argued that $20,000

in fees was reasonable to collect for $1200 in past due assessments. Thus, we

find no abuse of discretion by the trial court in its order denying attorney's fees.

      The August 1, 2019 order denying attorney's fees is affirmed. The appeals

otherwise are dismissed as moot.


                                                                              A-5542-18
                                        19